Order, Supreme Court, New York County (Burton S. Sherman, J.), entered on April 6, 1984, which denied plaintiff’s motion for a new trial on the issue of *543damages only, unanimously reversed, on the law and the facts, without costs or disbursements, and the motion for a new trial on the issue of damages is granted unless defendant, within 20 days after service upon its attorney of a copy of the order herein, serves and files in the office of the clerk of the trial court a written stipulation consenting to an increase of the verdict in plaintiffs favor to $150,000 and to the entry of a judgment in accordance therewith. If defendant so stipulates, the order appealed from is unanimously affirmed, without costs or disbursements.
After review of the record, the damages appear to us to be inadequate to the extent indicated. Concur&emdash;Sandler, J. P., Asch, Kassal and Ellerin, JJ.